Citation Nr: 1034411	
Decision Date: 09/13/10    Archive Date: 09/21/10

DOCKET NO.  04-44 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1976 to 
December 1983.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a July 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran testified before the undersigned Acting Veterans Law 
Judge at a July 2008 hearing conducted at the RO.  A transcript 
of the hearing is of record.

This case was brought before the Board in October 2008, at which 
time the claim was remanded to allow the Agency of Original 
Jurisdiction (AOJ) to further assist the Veteran in the 
development of his claim.  The case is once again before the 
Board for appellate consideration of the issue on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

As noted above, the instant case was remanded by the Board in 
October 2008 for additional development.  Specifically, the Board 
determined that additional development was needed to attempt to 
verify the Veteran's claimed stressor involving service in 
Beirut, Lebanon.  

On remand, the AOJ contacted the Defense Personnel Records 
Information Retrieval System (DPRIS).  In March 2010, DPRIS 
responded that the Veteran's ship, the USS BELKNAP participated 
in the civil war in Lebanon by providing Naval Gunfire Support 
operations for the US Marines at the Beirut International Airport 
after the Marines came under heavy fire.  The ship also became 
the first US ship to make a defensive response by firing rounds 
over target areas at the request of forces onshore.  The DPRIS 
response notes that, while the history does not document the 
Veteran's participation as a member of a multi-national 
peacekeeping force as he alleges, information regarding the 
duties, assignments, accomplishments and medical treatment the 
Veteran may have received should be located in his Official 
Military Personnel File (OMPF).  

The Board observes that, while portions of the Veteran's 
personnel file have been associated with the claims file, his 
entire OMPF has not been obtained.  As these records may verify 
the Veteran's participation in a multi-national peacekeeping 
force, a remand, with unfortunate additional delay, is necessary.

In addition, the Board notes that the regulations regarding 
service connection for PTSD were recently amended to provide that 
if a stressor claimed by a Veteran is related to the Veteran's 
"fear of hostile military or terrorist activity" and a VA or 
VA-contracted psychiatrist or psychologist confirms that the 
claimed stressor is adequate to support a diagnosis of PTSD, the 
Veteran's lay testimony alone may establish the occurrence of the 
claimed in-service stressor so long as there is not clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the Veteran's service.  Stressor 
Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 
39,843, 39,852 (July 13, 2010) (to be codified at 38 C.F.R. 
§ 3.304(f)(3)); 75 Fed. Reg. 41,092 (July 14, 2010) (correcting 
the effective date of the rule published on July 13, 2010).  

For purposes of this section, "fear of hostile military or 
terrorist activity" means that "a Veteran experienced, 
witnessed, or was confronted with an event or circumstance that 
involved actual or threatened death or serious injury, or a 
threat to the physical integrity of the Veteran or others, such 
as from an actual or potential improvised explosive device; 
incoming artillery, rocket, or mortar fire; grenade; small arms 
fire, including suspected sniper fire; or attack upon friendly 
military aircraft, and the Veteran's response to the event or 
circumstance involved a psychological or psycho-physiological 
state of fear, helplessness, or horror."  75 Fed. Reg. at 
39,852.  

As noted above, while the Veteran's participation in a multi-
national peacekeeping force at the Beirut International Airport 
has not been verified, the Veteran's ship participated in 
offshore defensive operations and, as such, it would appear 
reasonable that the Veteran may have experienced fear of hostile 
military activity.  However, since there is no diagnosis of PTSD 
by a VA or VA-contracted psychiatrist or psychologist based on 
fear of hostile military activity, a remand is also required to 
obtain an opinion as to whether this stressor is sufficient to 
support a diagnosis of PTSD.  Id.; 38 U.S.C.A. § 5103A(d) (West 
2002 & Supp. 2009).  If any of the Veteran's other claimed 
stressors are verified, the examining psychiatrist or 
psychologist should also consider a diagnosis based on such 
stressor(s).  

As a final note, the Veteran should be provided with a copy of 
the latest version of 38 C.F.R. § 3.304(f) to comply with all due 
process requirements.  See generally 38 C.F.R. §§ 19.29, 19.31 
(2009).

Accordingly, the case is REMANDED for the following action:

1.	Provide the Veteran with a copy of the 
latest version of 38 C.F.R. § 3.304(f) 
(amended effective July 13, 2010).  
Stressor Determinations for Posttraumatic 
Stress Disorder, 75 Fed. Reg. 39,843, 
39,852 (July 13, 2010) (to be codified at 
38 C.F.R. § 3.304(f)(3)); 75 Fed. Reg. 
41,092 (July 14, 2010) (correcting the 
effective date of the rule published on 
July 13, 2010). 

2.	Request from the National Personnel 
Records Center (NPRC) in St. Louis, 
Missouri, or other appropriate source, the 
appellant's entire Official Military 
Personnel File (OMPF), including basic and 
extended service personnel records, 
administrative remarks, evaluations and 
orders.  Efforts to obtain these records 
must be associated with the claims file 
and requests for these records must 
continue until the AOJ determines that the 
records sought do not exist or that 
further efforts to obtain those records 
would be futile. 

3.	Obtain all outstanding VA treatment 
records and reports for the period August 
2008 to the present.  A response, negative 
or positive, should be associated with the 
claims file.

4.	Following completion of the above, 
schedule the Veteran for an examination 
with a VA or VA-contracted psychiatrist or 
psychologist.  The purpose of this 
examination is to determine the existence 
and etiology of any current acquired 
psychiatric disorder, including PTSD.  The 
claims file, including a list of the 
verified stressor(s), if any, and a copy 
of this REMAND, must be made available to 
the examiner for review, and the 
examination report should reflect that the 
claims file was reviewed in connection 
with the examination.  After reviewing the 
record and examining the Veteran, the 
examiner should respond to the questions 
below.  The examiner should utilize the 
DSM-IV in arriving at any diagnoses and 
should explain whether and how each of the 
diagnostic criteria is or is not 
satisfied.  If PTSD is diagnosed, the 
examiner must identify the stressor(s) 
supporting the diagnosis.  A complete 
rationale must be given for any opinions 
expressed and the foundation for all 
conclusions should be clearly set forth.  

a.	Is it more likely than not (i.e., 
probability greater than 50 percent), 
at least as likely as not (i.e., 
probability of 50 percent), or less 
likely than not (i.e., probability 
less than 50 percent), that the 
Veteran currently suffers PTSD based 
on any of the stressors as verified 
by the AOJ?  The examiner is 
instructed to consider only the 
stressor(s), if any, identified as 
having been verified by the record.  

b.	Is it more likely than not (i.e., 
probability greater than 50 percent), 
at least as likely as not (i.e., 
probability of 50 percent), or less 
likely than not (i.e., probability 
less than 50 percent), that the 
Veteran currently suffers PTSD due to 
his fear of hostile military or 
terrorist activity during his service 
in/around Beirut, Lebanon?  The 
examiner is instructed to consider 
only the assignments and/or duties 
verified by the record.  "Fear of 
hostile military or terrorist 
activity" means that the Veteran 
experienced, witnessed or was 
confronted with an event or 
circumstance that involved actual or 
threatened death or serious injury, 
or a threat to the physical integrity 
of the Veteran or others.

c.	Does the Veteran suffer any other 
acquired psychiatric disorder(s)?  If 
so, is it more likely than not (i.e., 
probability greater than 50 percent), 
at least as likely as not (i.e., 
probability of 50 percent), or less 
likely than not (i.e., probability 
less than 50 percent), that any 
acquired psychiatric disorder other 
than PTSD is etiologically related to 
the Veteran's military service?  

5.	After completing the above, and any other 
development deemed necessary, readjudicate 
the Veteran's claim based on the entirety 
of the evidence.  If the benefits sought 
on appeal are not granted to the 
appellant's satisfaction, he and his 
representative should be provided with a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
J.K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


